 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
LATASHA LOPER, ) CASE NO. 1:18 CV 1598
)
Plaintiff, )
)
v. ) JUDGE DONALD C. NUGENT
)
CUYAHOGA COUNTY CHILDREN )
AND FAMILY SERVICES, )
) MEMORANDUM OPINION
Defendant. ) AND ORDER

Pro se Plaintiff Latasha Loper (“Loper” or “Plaintifl”) filed a Complaint (Docket #l)
against defendant Cuyahoga County Children and Family Services (“CCCFS” or “Defendant”)
pursuant to 42 U.S.C. § 1983 and § 1986, and alleging discrimination pursuant to “42 U.S.C. §
ZOOO(d)(e),” intimidation, conspiracy, lack of jurisdiction, and procedural and substantive
violations of Defendant’s policy, regulations, and procedures, regarding removal of Plaintiff’s
son, Corey, from her custody. (Docket #l at 2). Plaintiff asks this Court to investigate
Defendant for misconduct, to reprimand and remove staff, and for $10 million dollars in punitive
damages for mental anguish. (Id. at 6-7).

Also before the Court is Plaintist motion to proceed with this action in forma pauperis
(Docket #2). That motion is granted

For the reasons that follow, this case is dismissed.

 

 

I. Background

Plaintiff s allegations in the Complaint are somewhat difficult to follow. Plaintiff claims
that in May 2018, Jasmine Ransom (“Ransom”) was assigned to “assess and investigate” matters
regarding Plaintiff’ s son pursuant to the authority of the Juvenile Court. Plaintiff states that she
lives in Maryland, and that Ransom and her supervisor, Ms. Chapman, told Plaintiff that they
“did not want to proceed” because they did not see neglect and CCCFS did not have jurisdiction
because Plaintiff lives outside of Ohio. According to the Complaint, Ransom and Chapman
informed Judge Floyd that CCCFS did not have jurisdiction over this matter.

Plaintiff claims that her son was being held for misdemeanor theft and Plaintiff did not
attend his court hearing in Cuyahoga County on June 15, 2018, because of the hardship of
traveling from Maryland to Cleveland with her toddlers. Plaintiff alleges that because she was
absent at the hearing, Judge Floyd made an “abrupt decision” to give CCCFS custody of her son,l

(See Docket #l-l). Loper claims that the court and Ransom seized her son Corey in violation of
the “regulations of jurisdiction” and the Fourth and Fourteenth Amendments of the Constitution.
Plaintiff alleges that Ransom and Chapman falsified information about her concerning abuse and
neglect, and raised an “unfounded history” of Plaintiff`s mental health.

Loper states that she refused to sign certain unnamed documents, and “the retaliation of
creating this case got worse.” Plaintiff claims that Ransom and Chapman put in place a
“facetious” and “inappropriate” plan of action regarding Corey’s custody that would have

overwhelmed Plaintiff and her son, and that CCCFS has failed to help her and her son “bond or

 

To the extent that Plaintiff is asserting a claim against Judge Floyd, that claim is dismissed because
Judge Floyd is absolutely immune from suit and the Complaint contains no allegations li‘om which
this Court can infer that any exceptions apply to that immunity. See Mireles v. Waco, 502 U.S. 9,
ll (1991).

_2_

 

 

 

collaborate to establish steps to bring us to a familiar understanding of placing Corey back into
my custody.” Plaintiff pursued administrative remedies through Deputy Supervisor Darrell
Ham's (“Harris”), but he did not return her telephone calls. (See Docket #l at 2-6).
II. Discussion

A. Standard of Review

Although pro se pleadings are construed liberally, Boag v. MacDougall, 454 U.S. 364,
365 (1982), federal district courts are expressly required under 28 U.S.C. § 1915(e)(2)(B) to
screen all irl forma pauperis actions and to dismiss before service any such action that the Court
determines is frivolous or malicious, fails to state a claim on which relief may be granted, seeks
monetary relief from a defendant Who is immune from such relief, or lacks an arguable basis in
law or fact. In order to survive scrutiny under § 1915 (e)(2)(B), a pro se complaint must set forth
sufficient factual matter, accepted as true, to state claim for relief that is plausible on its face. See
Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (holding that the dismissal standard articulated
in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlarztic Corp. v. Twombly, 550 U.S. 544
(2007) governs dismissals under 28 U.S.C. § 1915(e)(2)(B)). The factual allegations in the
pleading “must be enough to raise a right to relief above the speculative level on the
assumption that all the allegations in the complaint are true[.]” Twombly, 550 U.S. at 555
(citations omitted).

The plausibility standard is not equivalent to a “‘probability requirement,’ but it asks for
more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678
(quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged_but it has not

 

 

show[n]_that the pleader is entitled to relief.” Ia'. at679 (intemal quotation marks omitted)
(citing Fed. R. Civ. P. 8(a)(2)).

When reviewing a complaint, the Court must construe the pleading in the light most
favorable to the plaintiff Bibbo v. Dean Wiiter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998)
(citing Sistrunk v. Cily of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996)). That said, the courts
are not required to conjure unpleaded facts or construct claims against defendants on behalf of a
pro se plaintiff See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted);
Beaudetz‘ v. City of Hampton, 775 F.2d 1274, 1277-78 (4th Cir. 1985).

Plaintiff s Complaint refers to, and attaches, two exhibits in support of her allegations
“A copy of a written instrument that is an exhibit to a pleading is part of the pleading for all
purposes.” Fed. R. Civ. P. lO(c). The Court will, therefore, consider Plaintiff s exhibits
Campbell v. Nationstar Mortg., 611 F. App’x 288, 292 (6th Cir. 2015) (“The federal rules treat

[exhibits attached to the complaint] as part of the pleadings.”).
B. Analysis
1. Plaintiff fails to state a claim against CCCFS

As an initial matter, Defendant CCCFS is a department or agency of Cuyahoga County,
and is not sui juris and cannot be sued in its own right. See Puise v. Gale, No. 3: 16 CV 91, 2016
WL 1704312, at *2~3 (N.D. Ohio Apr. 27, 2016) (Erie County Adult Probation Department is not
sui juris and cannot be sued in its own right) (collecting cases); Wilsorz v. Trumbull Cty. Dep ’t of
Job & Family Servs., No. 4:12 CV 02163, 2013 WL 5820276, at *3 (N.D. Ohio Oct. 29, 2013)
(finding that “numerous district courts” have found that county agencies are not sui juris, and

granting motion to dismiss of defendant Trumbull County Adult Protective Services because the

_4_

 

 

county agency lacks the capacity to be sued) (collecting cases); Marin v. Cleveland Clinic, No.
1:09CV2090, 2010 WL 359699, at *4 (N.D. Ohio Jan. 29, 2010) (Cuyahoga County Department
of Senior and Adult' Services and the Cuyahoga County Department of Job and Farnily Services
are not sui juris and lack the capacity to be sued in their own right) (collecting cases); Lowe v.
Hamillon Cty. Dep ’t of Job & Family Servs., No. 1:05CV117, 2008 WL 816669, at *2 (S.D.
Ohio Mar. 26, 2008) (finding Hamilton County Job and Family Services is not sui juris and
granting defendant’s Rule 12 motion).

Because CCCFS lacks the capacity to be sued, Plaintiff fails to state a claim against it
upon which relief can be granted and Plaintiffs action against CCCFS is dismissed pursuant to §
1 91 5(e).

2. Plaintiff fails to state a claim against Cuyahoga County

To the extent that the Complaint could be construed as asserting a claim against
Cuyahoga County, Plaintiff also fails to state a claim. See Watson v. Gill, 40 F. App’x 88, 89
(6th Cir. 2002) (Because the McCracken County Jail is a department of the county and is not a
legal entity susceptible to suit, the county is the appropriate party to address plaintiff s suit.)
(citing Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)).

“Section 1983 provides a cause of action for ‘the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws’ by any person acting ‘under color of any

937

statute, ordinance, regulation, custom, or usage, or any State or Territory. Gomez v. Toledo,
446 U.S. 635, 638 (1980) (quoting 42 U.S.C. § 1983). In order to state a plausible § 1983 claim
against Cuyahoga County, Plaintiff must identify a County policy or custom that caused

Plaintiff’s alleged injury as a result of the execution of that policy or custom. See Jordan v. Cily

 

 

 

 

of Delroit, 557 F. App’x 450, 454 (6th Cir. 2014) (citing Graham ex rel. Estate of Graham v.
Cly. of Washtenaw, 358 F.3d 377, 383 (6th Cir. 2004)); M0nell v. Dep ’t of Soc. Servs., 436 U.S.
658, 694 (1978). Here, Plaintiff does not allege the existence of any policy or custom of
Cuyahoga County concerning the claimed constitutional violations, or that any County custom or
policy caused her injuries Nor is Cuyahoga County liable for the alleged actions of Ransom,
Chapman, or Harris under § 1983 pursuant to a respondeat superior theory of liability simply
because they are County employees See Monell, 436 U.S. at 691.
For these additional reasons, this action is dismissed pursuant to § l915(e) for failure to

state a § 1983 claim upon which relief can be granted.

3. Plaintiff fails to state a claim pursuant to 42 U.S.C. § 2000(d) or § 2000(e)

lt is unclear as to that nature of Plaintiff’s claim under “42 U.S.C. § 2000(d)(e)” (see

Docket #l at 2)'. To the extent she is asserting a violation of 42 U.S.C. § 2000d, she fails to state
a claim. Section 2000d et seq., Title VI of the Civil Rights Act of 1964, provides that no person,
because of race, color, or national origin, shall be excluded from participating in the benefits of,
or subjected to discrimination under, any program or activity receiving federal assistance ln
order to state a claim for relief under Title VI, Plaintiff must allege facts indicating that she was
intentionally discriminated against on the basis of her race, color, or national origin, and that the
“program” or “activity” receives federal funding. See Buchanan v. Cily of Bolivar, Tenn. , 99
F.3d 1352, 1356-57 (6th Cir. 1996). Even assuming that CCCFS constitutes a program or
activity within the meaning of the statute for the purpose of this analysis, Plaintiff does not allege
that CCCFS receives federal funding, or allege facts indicating that she was intentionally

discriminated against on the basis of her race, color or national origin. To the extent that

 

 

Plaintiff is asserting a Title VI claim, she fails to state a plausible claim upon which relief can be
granted, and that claim is dismissed pursuant to § 1915(e).

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., prohibits
discrimination in employment The allegations in the Complaint are unrelated to employment
To the extent that Plaintiff is asserting a Title VII claim, she fails to state a plausible claim upon
which relief can be granted, and that claim is dismissed pursuant to § l9l5(e).

4. Plaintiff fails to state claim pursuant to 42 U.S.C. § 1986

Plaintiff alleges a violation of 42 U.S.C. § 1986. Section 1986 creates a cause of action
for failing to prevent wrongful acts pursuant to a conspiracy to interfere with a person’s civil
rights under 42 U.S.C. § 1985. Plaintiff does not allege a cause of action under § 1985. “Where
a plaintiff has stated no cause of action under § 1985, no cause of action exists under § 1986.”
Braley v. Cily of Pontiac, 906 F.2d 220, 227 (6th Cir. 1990) (citations omitted). Plaintiff has
failed to state a plausible § 1986 claim, and that claim is dismissed pursuant to § 1915(e).

5. Plaintiff’s state claims are dismissed without prejudice

lt is unclear whether Plaintiff is asserting any state law claims To the extent that she is,
the Court, having dismissed all of Plaintiff’ s federal claims, declines to exercise supplemental
jurisdiction over any state claims See 28 U.S.C. 1367(c); Unitea' Mine Workers of Am. v. Gibbs,
383 U.S. 715, 726 (1966).

III. Conclusion

For the reasons stated herein, Plaintiff’s federal claims are dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief can be granted. Any state

law claims that Plaintiff may be asserting are dismissed without prejudice Plaintiff’s motion to

 

 

proceed in forma paupers (Docket #2) is granted. Plaintiff’s motion for appointment of counsel
(Docket #3) is moot, and denied as such.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision
may not be taken in good faith.

IT IS SO ORDERED.

   

DONALD C. NUG T
United States District Judge

DATED; AM |S( 10(6}

 

 

 

